﻿	 
  

1.	Permit me first, Mr. President, to extend to you the most sincere congratulations of my delegation upon your unanimous election to the presidency of the General Assembly. There can be no doubt that entrusting to you this lofty and extremely important responsibility is a well-deserved tribute both to your distinguished statesmanlike qualities and to your country, whose efforts for peace are known to us all.
2.	I should also like to extend my congratulations to the Vice-Presidents and the Rapporteur of this Assembly.
3.	Permit me also, Mr. President, to say to your predecessor, Mr. Lazar Mojsov, how grateful we are for the competence and remarkable devotion that he demonstrated in the thirty-second session.
4.	It is a particular pleasure for me to express to the Secretary-General of our Organization, Mr. Kurt Waldheim, our gratitude for his invaluable efforts for peace, security and progress in the world.
5.	I should also like to take this opportunity to welcome most warmly Solomon Islands to membership in the United Nations. Let us hope that this new Member, whose arrival has enriched our Assembly, will have our sympathy and support.
This session is being held at a difficult moment in our history. Passions, covetousness, hatred and extreme selfishness are evident. Throughout the planet, hotbeds of war are becoming ever more frequent—and particularly, unfortunately, on the African continent. In spite of an equally great proliferation of declarations replete with expressions of generosity and good intentions, the future of the whole of mankind seems to be in serious jeopardy. It is time for wisdom to gain the upper hand once again. Over and above doctrines, special interests and interests of all kinds, our major concern should be that mankind may flourish in a restored peace.
7.	Before I set forth my delegation's position on the major problems that concern us, I should like to say something in parenthesis. These parenthetical remarks are made necessary by the absence of information following the events that occurred in our country quite recently and by the use that was made of it. It is for me not so much to justify what happened as to try to offer for your assessment an objective account of the facts.
8.	Over the past three years the Comoros have been going through an experience that I hope will never befall any other country. Apart from its destructive effect on our political, economic and social plans, this experience had a traumatic effect on the population at large.
9.	At the political level, there was a reign of violence and excesses of all kinds. The country fell into the grip of a single man, under whose dictatorship the citizen was muzzled and terrorized and had to submit or be massacred. The country became a vast laboratory for one of the most controversial doctrines, which, according to its adherents, was to serve as an example to the world. The archives, registry office records and documents of inestimable value were destroyed in an immense bonfire, which was to mark the dawn of a new era. The public service was dissolved and power was put in the hands of young schoolchildren.
10.	With nobody knows what designs in mind, all the resources of the Comoros were mobilized for the purchase of weapons and the maintenance of a very large army. Because of a lack of means to pay the thousands of workers who were working on the show-places that were being built here and there, most "salaries-were suspended and forced labour was instituted. Arbitrary rule became the order of the day, and religion was the subject of derision and its followers were persecuted. This process, which had the most incomprehensible roots, led the country into an enormous economic morass. The country was on the brink of bankruptcy and the national identity of the Comoros was all but destroyed.
11.	Faced with such cold-blooded and deliberate devastation, with fierce repression, with people informing on each other, with corruption elevated to the level of a system, our citizens lived in terror and fear for the morrow. Many, risking their lives on fragile canoes, tried to flee that hell. Most of them will never return. They died at sea, shot down by machine-guns. Others died in their villages, also machine-gunned; as they sat in the sun in the public square, for example, at Anjouan, Grande-Comore and Moheli. These crazy massacres were everyday events, and diplomats 
at their posts in the Comoros or passing through were able to look into them and assess the cold cynicism behind them.
12.	Over the years of suffering and humiliation each of us tried to maintain our hope. We Comorians inside the country and those living outside, patiently combined our efforts to put an end to that yoke of oppression. It is necessary to have lived as we have through moments of painful distress to understand the relief of the entire Comorian people, its explosion of joy, on recovering its freedom, and its spontaneous acceptance of the changes which occurred on 13 May 1978.
13.	Immediately after that historic date we decided, to turn a new page, to devote ourselves to the restoration of democratic institutions and the strengthening of peace in the area of the Indian Ocean. Thus, internally, a federal- type constitution was prepared and submitted to a vote of all the people and approved by practically the entire Comorian people. This Constitution guarantees to all those living on our territory the fundamental rights enshrined in the Charters of the United Nations and the Organization of African Unity [OAU]; it also founded a liberal society, one of the pillars of which is Islam—Islam, which is the generator of progress and the source of fraternity among people.
14.	The approval of that Constitution by the people is the first step, to which everyone aspired, that will bring us very rapidly to the establishment of all the usual institutions of State whose principles are based on freedom, justice and democracy: that is to say, the choice of a president, then a federal assembly elected by universal suffrage and, consequently, the establishment of all the structures of the State. This resolutely democratic process, which takes account of the rights and freedoms of each citizen, contributes-if there is any need for this-to dispelling any misunderstanding about the intentions of the team installed after the events of 13 May last.
15.	We take this opportunity to declare solemnly once again that the Federal and Islamic Republic of the Comoros has every intention of respecting and abiding by all the conventions signed and international commitments undertaken by the former regime.
16.	Externally, on the basis of reciprocal respect for national sovereignty and the political choices freely made by their peoples, we hold out a hand of friendship to all States which love justice and peace.
17.	I stressed, at the beginning of my statement the concern my delegation feels with regard to relations among States. Indeed, they are becoming more and more marked by relations of force buttressed by ideological antagonism. Violence is being unleashed everywhere and, with it, its chain of despair, horror and desolation. We must acknowledge that, in spite of the progress, which is certainly appreciable, achieved in certain sectors, a great deal of ground remains to be covered if we are to attain the objectives we have set ourselves.
18.	However, we must not give way to pessimism or discouragement, because the cause is a grand one: it is on the level of creation itself. It derives from ourselves, from the unfathomable depths of our collective conscience. We must not allow an act prompted by fear, hatred or despair to unleash the apocalypse and nullify the great human endeavour. That is why peace remains our primary objective; but peace in its noblest sense, in harmony with our deepest aspirations, is still an abstraction incompatible with the degree of self-abnegation and humility of mankind today.
19.	Let us therefore speak more simply of putting an end to violence, that blind violence which has broken out in so many parts of our world, particularly in Africa. No effort likely to yield concrete results, however minute, should be neglected.
20.	Let me begin with Namibia, where the evolution of the situation is giving rise to the most profound concern. Indeed, the South African Government, basing itself on completely fallacious arguments, has no hesitation in flouting international public opinion and rejecting as incompatible with the initial plan the report of the Secretary-General.  That report, however, is the practical reflection of the plan prepared by the five Western Powers members of the Security Council.  Such an attitude on the part of the South African Government is liable to open the door to all kinds of adventures. For our part, we wish to reaffirm our firm support for the fighters of the South West Africa People's Organization [SWAPO], the only authentic representatives of the Namibian people, and venture to hope that the international community will discharge its responsibility for restoring the security conditions necessary for the attainment of independence by Namibia within the framework of its territorial integrity.
21.	With regard to Zimbabwe, we strenuously condemn the delaying tactics and treacherous manoeuvres of the rebel Ian Smith, the head of the illegal Salisbury Government, who indeed, is making every effort to sow confusion and discord in the ranks of the freedom fighters in order to delay the advent of majority rule. It is clear that any solution that does not include the nationalist forces outside the country, particularly the Patriotic Front, is irrevocably doomed to failure. Those forces are indeed waging a heroic and legitimate struggle which compels our admiration, because it is moving with the current of history and is in keeping with human dignity.
22.	It is urgent for the international community to take practical and effective measures to put an end to the criminal activities of the racist Salisbury regime and to create favourable conditions for self-determination in conditions of dignity and freedom.
23.	Turning to South Africa, we are filled with consternation that there should still exist in our day and age a regime whose very foundations, because they are so. unspeakably barbaric and uncivilized, are an affront to all mankind.
24.	The Government and people of the Comoros resolutely condemn the humiliating policy of discrimination,
constant frustration and racial segregation practised by the South African authorities, who persist in turning their backs on the tide of history. They continue to defy with impunity the international community on the strength of the political, economic and financial support provided to them by certain States in spite of the relevant resolutions of the United Nations and the OAU.
25.	We believe that the strict implementation of a general embargo on goods destined for South Africa, as well as increased assistance to the liberation movements, would constitute an important step towards the conquest of freedom by the oppressed people of South Africa.
26.	My delegation reaffirms its firm opposition to the bantustan policy pursued by Pretoria. That policy is in fact nothing but a perverted means of perpetuating domination by the racist minority. We would consider as null and void any travesty of independence granted within this framework.
27.	On the issue of Western Sahara, the Government of the Comoros approves the decision made at the most recent session of the Assembly of Heads of State and Government of the OAU to entrust the settlement of this question to a "committee of wise men" within the framework of the principles laid down by its Charter and the resolutions adopted on this subject at its various sessions [see Aj33/235 and Corr. l, annex II, resolution AHG/ Res.92 (XV)J. My delegation very much hopes that that committee will meet as soon as possible, and that the wisdom of the parties concerned, supported by law and equity, will prevail over all other considerations.
28.	With regard to the Middle East, we believe that this matter deserves particular attention at this session, because of the threat posed to international peace and security and the risks of a generalized confrontation.
29.	We can no longer remain insensitive to the sufferings endured for the past 30 years by Arabs and Palestinians in their attempts to liberate their territories. Nor can we remain indifferent to the tragedy of the Lebanese people, who have been dragged into a holocaust for the satisfaction of base interests.
30.	Our Organization condemns the annexation of territory by force, just as it recognizes the right of peoples to self-determination. Israel deliberately ignores these principles and, by its bellicose attitude, is blocking all peace efforts. This is a challenge to the whole international community and seriously undermines the credibility of our Organization. It is the duty of us all to put an end to it.
31.	We welcome the efforts made by all men of goodwill to establish peace in the area, and similarly we reaffirm our support for the Palestinian people and the Palestine Liberation Organization in their legitimate struggle to recover their rights.
32.	We believe that any just and lasting solution in the Middle East necessarily entails, inter alia: first, recognition of the inalienable and indefeasible rights of the Palestinian people to self-determination and independence; and, secondly, the evacuation of the Arab territories occupied since 1967.
33.	We have every hope that our Organization will be unstinting in its efforts to achieve these objectives.
34.	My Government is concerned at the evolution of the situation in Cyprus. The prolongation of the crisis though foreign intervention, requires urgent measures by the international community. Those measures should lay stress on the withdrawal of foreign troops and on the resumption of the dialogue between the two communities so that within the framework of territorial integrity and non- alignment it may lead to peaceful and harmonious coexistence.
35.	Similarly, my delegation very much hopes that our work will contribute to the establishment and strengthening of peace in the zone of the Indian Ocean, in acc0rd3i.ce with General Assembly resolution 2832 (XXVI).
36.	Within this context we support the convening of a regional conference on the demilitarization of that zone, so that ways and means of making such demilitarization possible can be rapidly worked out. For our part, the Government and people of the Comoros are ready to contribute to the achievement of this objective and we declare our determination to pursue a policy of friendship and sincere co-operation on the basis of mutual respect.
37.	This question of peace in the Indian Ocean leads me, albeit briefly, to dwell on just a few aspects of the grave problem of disarmament. Indeed, at the present time the arms race has assumed alarming proportions. The destructive capacity of existing stockpiles is mind-boggling because, if we are to believe what we are told, there is enough destructive power available to destroy the planet a thousand times over. When we think of the scandalous disproportion that exists between military budgets and the sums of money devoted to development and survival of peoples in distress, we cannot help asking ourselves many questions about the nature of the human race and doubting the validity of the cultural and moral values governing humanity today. That is why my delegation is in favour, first, of the denuclearization of certain zones, particularly in Africa; and secondly, of stricter control over stockpiles and the manufacture of armaments under the aegis of the United Nations. What we must do ultimately is to bring about general, progressive and controlled disarmament which will guarantee international peace and security.
38.	I shall now turn to the question of the Comorian island of Mayotte. In this regard I should like to pay a tribute to the United Nations and to the OAU for their ceaseless efforts since 1975 to preserve the unity and territorial integrity of the Comoros. I shall not revert to the circumstances which gave rise to the question of Mayotte. Members are familiar with them since they supported the Government and people of the Comoros in their legitimate claims. As we have already confirmed, we intend to turn a new page and to dispel any misunderstandings which might have existed in our relations with certain States.
39.	That is why, immediately after 13 May, we demonstrated our will to renew with France the dialogue which had been interrupted in recent years, thus complying with General Assembly resolution 32/7. To this end a Comorian delegation went to Paris to explain to the French authorities our views on. this question, that is to say, our advocacy of the reaffirmation of the Comorian character of the island of Mayotte, and the reintegration of the Comorian island of Mayotte in the archipelago.
40.	Those are conditions which can be subject to no concessions. The Comoros have always formed a single entity and in the colonial period that fact was endorsed by their constitution into a single whole, embracing the islands of Grande-Comore, Anjouan, Moheli and Mayotte. Their decolonization therefore could not take place in a state of dismemberment.
41.	However, in order to take account of the specific features of each island, we decided, as I have already said, to set up a federation which would include the four islands and would give each of them a certain measure of autonomy, in accordance with the aspirations of its inhabitants. The Constitution setting up this federation was approved on the basis of universal suffrage on 1 October last.
42.	We believe that this attitude, which testifies to our goodwill, will contribute to the creation of conditions propitious for a just and equitable settlement. We await a response from the French Government and we count on the understanding and support of all friendly countries so that together we can put an end to this dispute which has lasted all too long.
43.	The peace we want to see, peace in the noblest sense of the word, as I have just been saying, is difficult to achieve. But in spite of everything, we must do everything in our power to build such a peace because it is nothing more nor less than the primary precondition of life itself. If we want to be sincere with ourselves we must recognize that we are far from this goal. Nothing tangible in my view can be done without a radical review of relations, particularly economic relations, which prevail in our society at the present time.
44.	On the one hand, for a very small number of people, there is wealth, exploitation of all kinds and an extravagant use of the products of the planet; on the other hand there are the countless masses of the third world who languish in poverty, disease and ignorance. Because of the scandalous injustice underlying even the very definition of the terms of trade, because of the inflation which with every day is becoming more acute and more widespread, to the detriment of the poor countries the gulf is widening and the threat of irreversible disequilibrium with incalculable consequences is becoming ever clearer.
45.	That is why my country welcomed with interest and hope the proposals of our Organization to promote a new economic order which would be more just and more human. On that occasion, which should have proved to be one of the most important opportunities for the normalization of relations between the industrialized and the developing countries we applauded that initiative. We have not yet lost hope, in spite of the less-than-satisfactory results of the preliminary actions which were undertaken.
However, we would like to welcome here the regrouping of the countries that produce primary commodities. Their awareness of their essential role and of their contribution to the expansion of the world economy, should make it possible, without any doubt, to eliminate the imbalance between production and the marketing of finished products.
46.	The creation by developing countries of vast yet viable economic groupings in this regard, should be a priority in our development strategy. In fact, apart from the fact that it permits the formation of entities capable of becoming valid partners, it contributes also to the strengthening of co-operation among developing countries. This attitude will also be in keeping with the resolutions adopted last September in Buenos Aires at the end of the United Nations Conference on Technical Co-operation among Developing Countries. 
47.	The second observation, which incidentally arises out of the previous one, concerns basic commodities because of the essential role that they play in our economies and the threat of a paralysis or regression posed in regard to those commodities by any fluctuation in world rates or any natural disaster.
48.	The setting up of a fund, recommended by the Paris Conference,  whim would make possible the financing of stockpiles of these primary commodities and would guarantee earnings from exports according to modalities at once flexible and effective seems to us to be one of the most appropriate solutions making it possible to avoid a repetition of the crisis, the consequences of which would be pernicious for the whole of the community.
49.	The same applies to the transfer of technology, without which any action undertaken cannot be effective. Certainly we do not intend to call for this highly developed technology, as the lack of competent, skilled specialists, and the absence of appropriate structures, would make it impossible for us to use it properly at the present time. We are simply asking for access to this know-how which will help us to begin or reinforce our economic take-off. This point is particularly important because it will permit the developing countries to benefit better from their own resources.
50.	Another question-and this will be the last-that holds the attention of my delegation is that relating to the new regime which should be established for the sea.
51.	We agreed, at sessions held in Caracas, New York and other capitals, on the creation of an exclusive economic zone extending over a distance of 200 miles, without prejudice to the interests of other States in regard to international communications.
52.	We also agreed to consider the resources of the ocean as lying outside national jurisdiction, because these resources constitute a common heritage of mankind.
53.	In this search for a new regime more in keeping with the aspirations of the world community because it will be based upon more equitable and more moral bases, we should give priority to the creation of a supranational institution with the task of exploiting the resources of the ocean. The differences in development between States still, of course, prevent the conclusion of an agreement. But the exhaustion of most of our resources, which is going to take place sooner or later, condemns us to the necessity of having to achieve as rapidly as possible the elaboration of a policy statement which will take account of the interests of all parties.
54.	We have defined this decade as being that of development. The establishment of a more just economic order has been the keystone to this because it would be the starting-point of all the actions to be taken to promote the rapid, continuous and harmonious growth of our States.
55.	The work is tremendous and most difficult, but it is an exalting task. It is the basic task, and on the response that we give to this challenge will depend our relations in the future.
56.	My delegation very much hopes that confrontations which are harmful to all of us will give way to sincere, equitable co-operation based on an exalted notion of the destiny of man.













